Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 1 of 11
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 2 of 11


 1     Crane Pomerantz, Esq.
       Nevada Bar No.: 14103
 2     Nadia Ahmed, Esq.
       Nevada Bar No.: 15489
 3
       SKLAR WILLIAMS PLLC
 4     410 South Rampart Boulevard, Suite 350
       Las Vegas, Nevada 89145
 5     Telephone: (702) 360-6000
       Facsimile: (702) 360-0000
 6     Email: cpomerantz@sklar-law.com
 7            nahmed@sklar-law.com

 8
                                     UNITED STATES DISTRICT COURT
 9
                                      FOR THE DISTRICT OF NEVADA
10
       ZANE M. FLOYD,                                      Case No. 3:21-cv-00176-RFB-CLB
11
                        Plaintiff,
12                                             DR. AZZAM IHSAN AZZAM’S
           vs.                              RESPONSES TO PLAINTIFF ZANE M.
13                                         FLOYD’S REQUEST FOR PRODUCTION
       CHARLES DANIELS, DIRECTOR, NEVADA               (Set One)
14     DEPARTMENT OF CORRECTIONS, ET. AL.,
15
                        Dr. Azzam.
16
       TO:    Zane M. Floyd, Plaintiff and;
17
       TO:    Rene L. Valladares, Esq., Federal Public Defender, David Anthony, Esq., and Brad D.
18
              Levenson, Assistant Federal Public Defenders, his attorneys of record.
19
              In accordance with FRCP 34, Dr. Ihsan Azzam (“Dr. Azzam”), by and through his
20
       attorneys, Crane M. Pomerantz, Esq., and Nadia Ahmed, Esq., of the law firm SKLAR
21
       WILLIAMS PLLC, hereby submits his responses to Plaintiff Zane M. Floyd’s (“Plaintiff”)
22
       Request for Production (Set One):
23
                                         GENERAL OBJECTIONS
24
             The following General Objections apply to each of Plaintiffs Request for Production to Dr.
25
       Azzam:
26
             1.       Dr. Azzam objects to the extent that the requests seek privileged information,
27
       including, without limitation, information protected from disclosure by the attorney-client
28

                                                       1
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 3 of 11


 1     privilege. Dr. Azzam further objects to the extent the requests seek disclosure of attorney work
 2     product including, without limitation, any information containing or reflecting the mental
 3
       impressions, conclusions, opinions and/or legal theories of any attorney for Dr. Azzam. Nothing
 4
       contained in these responses is intended to be or should be construed as a Waiver of the attorney-
 5
       client privilege, the attorney work product immunity doctrine, or any other applicable law, rule,
 6

 7     or privilege.

 8             2.      Dr. Azzam objects to the extent the requests purport or attempt to impose

 9     obligations upon Dr. Azzam beyond those contained in or contemplated by the Federal Rules of
10
       Civil Procedure and the District of Nevada Local Rules.
11
               3.      Dr. Azzam objects to the extent the requests seek information unrelated to and/or
12
       not within the possession, custody, or control of Dr. Azzam.
13
               4.      Dr. Azzam objects to the extent the requests are overly broad as to time and/or
14

15     scope, and to the extent that they are unduly burdensome, harassing, cumulative, duplicative, or

16     otherwise not reasonably calculated to lead to the discovery of admissible evidence.
17             5.      Dr. Azzam objects to the extent the requests seek information that constitutes or
18
       contains personal or private information regarding third parties.
19

20             6.      Discovery in the case is ongoing. Dr. Azzam specifically reserves the right to

21     reasonably supplement and amend any and all of its responses to Plaintiffs First Set of Requests

22     for Production in accordance with the Federal Rules of Civil Procedure.

23             7.      Dr. Azzam objects to the extent that the documents requested are not at this time

24     reasonably calculated to lead to the discovery of admissible evidence. Dr. Azzam reserves the

25     right as circumstances change to withdraw his objection and produce documents accordingly.

26     ///

27     ///

28     ///

                                                        2
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 4 of 11


 1
       REQUEST FOR PRODUCTION NO. 1:
 2
              Any and all documents required to be disclosed under FRCP Rule 26(a)(1)(A).
 3
       RESPONSE TO REQUEST NO. 1:
 4
              Dr. Azzam objects to this Request on the grounds that it is premature and unduly
 5
       burdensome. In light of the Court’s Order staying the proceeding, the time for Rule 26(a)(1)(A)
 6
       disclosures has not yet occurred. Dr. Azzam will comply with his duties to disclose information
 7
       under Rule 26(a)(1)(A) on or before the duly set deadline.
 8
              Subject to this objection, Dr. Azzam notes that a privilege log has previously been provided
 9
       to counsel of record and both the privilege log and documents corresponding thereto have been
10
       provided to the Court.
11
       REQUEST FOR PRODUCTION NO. 2:
12
              Any and all documents concerning the selection of a designee to perform the duty of
13
       consultation with NDOC Director Charles Daniels concerning the drug or combination of drugs to
14
       be used in the execution of Zane Floyd.
15
       RESPONSE TO REQUEST NO. 2:
16
              Dr. Azzam objects to this Request to the extent that it seeks information protected from
17
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
18
       client privilege. Dr. Azzam also objects to the request to the extent that it seeks information that
19
       is not relevant and not reasonably likely to lead to relevant and admissible evidence.
20
              Subject to this objection, Dr. Azzam notes that a privilege log has previously been provided
21
       to counsel of record and both the privilege log and documents corresponding thereto have been
22
       provided to the Court.
23
       REQUEST FOR PRODUCTION NO. 3:
24
              Any and all documents concerning the development, approval, and implementation of the
25
       execution protocol and any modifications from January 1, 2018 to the present.
26
       ///
27
       ///
28

                                                        3
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 5 of 11


 1
       RESPONSE TO REQUEST NO. 3:
 2
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
 3
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
 4
       client privilege.
 5
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
 6
       custody, or control.
 7
       REQUEST FOR PRODUCTION NO. 4:
 8
               Any and all documents relating to communications concerning possible or expected
 9
       recommendations by NDOC or Dr. Azzam to the current execution protocol, including
10
       communications concerning possible or expected recommendations by NDOC or Dr. Azzam to
11
       the current execution protocol that were rejected, not accepted or otherwise did not become part
12
       of the current execution protocol.
13
       RESPONSE TO REQUEST NO. 4:
14
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
15
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
16
       client privilege.
17
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
18
       custody, or control.
19
       REQUEST FOR PRODUCTION NO. 5
20
               Any and all documents that evidence, relate, or refer to any communications with any
21
       person concerning the selection or availability of any of the drugs for the planned executions of
22
       Scott Dozier and Zane Floyd.
23
       ///
24
       ///
25
       ///
26
       ///
27
       ///
28

                                                      4
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 6 of 11


 1
       RESPONSE TO REQUEST NO. 5:
 2
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
 3
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
 4
       client privilege.
 5
               Subject to this objection, Dr. Azzam notes that a privilege log has previously been provided
 6
       to counsel of record and both the privilege log and documents corresponding thereto have been
 7
       provided to the Court.
 8
       REQUEST FOR PRODUCTION NO. 6:
 9
               Any and all documents that evidence, relate, or refer to any communications with any
10
       person concerning the use of compounded drugs in any execution procedure.
11
       RESPONSE TO REQUEST NO. 6:
12
               Dr. Azzam objects to this Request as vague and overbroad. Dr. Azzam further objects to
13
       the extent that it seeks information protected from disclosure under the deliberative process
14
       privilege, work product doctrine and/or the attorney-client privilege. Dr. Azzam also objects to
15
       the request to the extent that it seeks information that is not relevant and not reasonably likely to
16
       lead to relevant and admissible evidence.
17
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
18
       custody, or control.
19
       REQUEST FOR PRODUCTION NO. 7:
20
               Any and all documents that evidence, relate, or refer to any communications with any
21
       person concerning issues or problems with compounded lethal-injection drugs.
22
       RESPONSE TO REQUEST NO. 7:
23
               Dr. Azzam objects to this Request as vague and overbroad. Dr. Azzam further objects to
24
       the extent that it seeks information protected from disclosure under the deliberative process
25
       privilege, work product doctrine and/or the attorney-client privilege. Dr. Azzam also objects to
26
       the request to the extent that it seeks information that is not relevant and not reasonably likely to
27
       lead to relevant and admissible evidence.
28

                                                        5
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 7 of 11


 1
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
 2
       custody, or control.
 3
       REQUEST FOR PRODUCTION NO. 8:
 4
               Any and all documents that evidence, relate, or refer to any communications with any
 5
       person about the use of chlorpromazine, fentanyl, alfentanil, ketamine, cisatracurium, potassium
 6
       chloride, midazolam, and potassium acetate in any execution procedure.
 7
       RESPONSE TO REQUEST NO. 8:
 8
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
 9
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
10
       client privilege.
11
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
12
       custody, or control. Dr. Azzam further notes that a privilege log has previously been provided to
13
       counsel of record and both the privilege log and documents corresponding thereto have been
14
       provided to the Court.
15
       REQUEST FOR PRODUCTION NO. 9:
16
               Any and all documents that evidence, relate, or refer to any communications with any
17
       person about the use of pentobarbital or other barbiturate drug in any execution procedure.
18
       RESPONSE TO REQUEST NO. 9:
19
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
20
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
21
       client privilege.
22
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
23
       custody, or control.
24
       ///
25
       ///
26
       ///
27
       ///
28

                                                       6
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 8 of 11


 1
       REQUEST FOR PRODUCTION NO. 10:
 2
              Any and all documents (including communications) regarding the selection, consideration,
 3
       or rejection of any actual or potential drug protocols including, but not limited to, all documents
 4
       and communications regarding how and why each drug, drug combination, and dose was selected
 5
       or rejected; the assessment of possible risks, side-effects, and complications; all communications
 6
       with any experts or persons consulted, informing, or making the selection, consideration, or
 7
       rejection of any actual or potential drug protocols; and all documents and communications
 8
       regarding any research, studies, or literature informing the selection, consideration, or rejection of
 9
       any actual or potential drug protocols.
10
       RESPONSE TO REQUEST NO. 10:
11
              Dr. Azzam objects to this Request as vague and overbroad. Dr. Azzam further objects to
12
       the extent that it seeks information protected from disclosure under the deliberative process
13
       privilege, work product doctrine and/or the attorney-client privilege.
14
              Subject to this objection, Dr. Azzam has no responsive documents in his possession,
15
       custody, or control.
16
       REQUEST FOR PRODUCTION NO. 11:
17
              Any and all documents concerning any communications with any other person in the
18
       Nevada Department of Health and Human Services regarding the execution of Zane Floyd.
19
       RESPONSE TO REQUEST NO. 11:
20
              Dr. Azzam objects to this Request to the extent that it seeks information protected from
21
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
22
       client privilege. Dr. Azzam also objects to the request to the extent that it seeks information that
23
       is not relevant and not reasonably likely to lead to relevant and admissible evidence.
24
              Subject to this objection, Dr. Azzam notes that a privilege log has previously been provided
25
       to counsel of record and both the privilege log and documents corresponding thereto have been
26
       provided to the Court.
27
       ///
28

                                                         7
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 9 of 11


 1
       REQUEST FOR PRODUCTION NO. 12:
 2
               Any and all documents relating to any and all consultations with NDOC Director Charles
 3
       Daniels as required by NRS 176.355, including but not limited to information reviewed at any time
 4
       in preparation for those consultations, information received from Director Daniels at any time
 5
       before, during, or after those consultations, and information shared by you with Director Daniels
 6
       at any time before, during, or after those consultations.
 7
       RESPONSE TO REQUEST NO. 12:
 8
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
 9
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
10
       client privilege.
11
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
12
       custody, or control.
13
       REQUEST FOR PRODUCTION NO. 13:
14
               Any and all documents that evidence, relate, or refer to any communications with any
15
       person regarding issues, problems, concerns or risks associated with any aspect of the current or
16
       past Nevada execution protocols, including but not limited to necessary equipment, EKG
17
       monitoring, drug mixing, syringe preparation, IV line set-up, patency of IV lines/ catheters, drug
18
       administration, conducting of consciousness checks or assessment of plane of anesthesia, prison
19
       or medical personnel, the presence of an attending physician, staff selection, staff qualifications,
20
       staff training and instruction, possible needs regarding resuscitation of the condemned inmate, and
21
       execution practices or rehearsals.
22
       ///
23
       ///
24
       ///
25
       ///
26
       ///
27
       ///
28

                                                         8
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 10 of 11


 1
       RESPONSE TO REQUEST NO. 13:
 2
               Dr. Azzam objects to this Request to the extent that it seeks information protected from
 3
       disclosure under the deliberative process privilege, work product doctrine and/or the attorney-
 4
       client privilege.
 5
               Subject to this objection, Dr. Azzam has no responsive documents in his possession,
 6
       custody, or control.
 7
               DATED this 9th day of July, 2021.
 8
                                                          SKLAR WILLIAMS PLLC
 9

10                                                        By _____________________________
11                                                           Crane Pomerantz, Esq.
                                                             Nadia Ahmed, Esq.
12                                                           410 South Rampart Boulevard, Suite 350
                                                             Las Vegas, Nevada 89145
13                                                           Counsel for Dr. Ihsan Azzam
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      9
     Case 3:21-cv-00176-RFB-CLB Document 148-2 Filed 07/26/21 Page 11 of 11


 1
                                       CERTIFICATE OF SERVICE
 2
              I hereby certify that I am an employee of SKLAR WILLIAMS PLLC., and that on this 9th
 3
       day of July, 2021, I caused a true and correct copy of the foregoing DR. IHSAN AZZAM’S
 4
       RESPONSES TO PLAINTIFF ZANE M. FLOYD’S REQUEST FOR PRODUCTION (Set
 5
       One) to be served via electronic mail to all Counsel of Record in the case:
 6

 7
       Counsel for Plaintiff Floyd:
 8     David Anthony
       David_Anthony@fd.org
 9     Brad D. Levenson
       Brad_Levenson@fd.org
10
       Timothy E. Payne
11     Tim_Payne@fd.org

12     Counsel for NDOC Defendants:
       Randall Gilmer
13     RGilmer@ag.nv.gov
14

15
                                                            _/s/ Terri Scott___________________
16                                                          An employee of Sklar Williams PLLC

17

18
       .
19

20

21

22

23

24

25

26

27

28

                                                       10
